
	
		II
		111th CONGRESS
		2d Session
		S. 3949
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Cardin (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Chesapeake and Ohio Canal Development Act to
		  extend to the Chesapeake and Ohio Canal National Historical Park
		  Commission.
	
	
		1.Chesapeake and Ohio Canal
			 National Historical Park CommissionSection 6(g) of the Chesapeake and Ohio
			 Canal Development Act (16 U.S.C. 410y–4(g)) is amended by striking
			 40 and inserting 50.
		
